DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.84(h)(1) because Figure 3 includes an exploded views where the separated parts of the invention are not embraced by a bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract is objected to for failing to be in single paragraph form. The abstract is further objected to for being greater than 150 words in length.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 1 is objected to because at line 10, “a post” should read --said post--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,088,942 (Swank) in view of US 2008/0029746 (Creed).
Regarding claim 1, Swank discloses a method of installing a wire fence to a post (see Figures 1-4 and annotated Figure 1 below),
said wire fence comprising horizontal and vertical wires,
said horizontal wires having horizontal wire ends,
said method comprising the following steps:
a) providing horizontal wires;
b) providing vertical wires;
c) connecting the vertical wires to the horizontal wires to form a wire fence (13);
d) providing a post (10);
e) providing holes (12, 18) in said post, one hole for each horizontal wire;
f) driving a post into the ground (see Figure 1);
g) providing sufficient length at said horizontal wire ends to allow termination and tensioning of said horizontal wires (see Figure 1);
h) inserting said horizontal wire ends through said holes (see Figure 1);
i) attaching wire tensioning devices (15) to some of said horizontal wire ends (see Figure 1),
j) stretching said horizontal wires by means of said tensioning devices (see page 1, lines 77-106);
k) keeping said tensioning devices on said horizontal wire ends (see Figure 1);
Swank does not expressly disclose l) placing a cover plate to said post to cover said tensioning devices and said horizontal wire ends.
Creed teaches placing a cover plate to a post (13) to cover tensioning devices (1) and horizontal wire (16) ends in order to create a hollow, enclosed interior space (see paragraph [0066], lines 12-15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Swank to include the step of placing a cover plate to said post to cover said tensioning devices and said horizontal wire ends, as taught in Creed, in order to create a hollow, enclosed interior space for the tensioning devices.
Regarding claim 2, Swank teaches in step i) wire tensioning devices (15) are attached to all of said horizontal wire ends (see Figure 1).
Regarding claim 4, Swank teaches step g) of providing sufficient length is done by removing one or more vertical wires (an inherent feature of the method of Swank in that an unnecessary vertical wire would block the horizontal wires from being tightened).



    PNG
    media_image1.png
    626
    655
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1 of Swank
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swank and Creed, and further in view of US 714,178 (Harris).
The combination of Swank and Creed teaches the method of according to claim 1, but does not expressly teach step c) of connecting the vertical wires to the horizontal wires is done by a piece of wire that forms a knot.
Harris teaches connecting vertical wires (2) to horizontal wires (1) by a piece of wire (3) that forms a knot (see Figures 1-6). Harris teaches this structure provides a clamping device for the connection of the vertical wires and horizontal wires such that the connected wires have reciprocal binding effects upon one another, so that a weight of an animal or person climbing on the fence will tend to more securely tighten the connection and prevent the wires from slipping (see page 1, lines 22-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination Swank of Creed such that step c) of connecting the vertical wires to the horizontal wires is done by a piece of wire that forms a knot, as taught in Harris, in order to provide a clamping device for the connection of the vertical wires and horizontal wires such that the connected wires have reciprocal binding effects upon one another, so that a weight of an animal or person climbing on the fence will tend to more securely tighten the connection and prevent the wires from slipping.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Swank and Creed, and further in view of US 454,611 (Crane).
Regarding claim 5, the combination of Swank and Creed teaches the method of according to claim 1, but does not expressly teach a bottom plate is attached to said post (10) in step d) so that said bottom plate divides said post into an upper part intended to stay above the ground and a lower part intended to be driven into the ground.
Crane teaches a bottom plate (d) is attached to a post (A) in step d) so that said bottom plate divides said post into an upper part intended to stay above the ground and a lower part intended to be driven into the ground (see Figure 1). Crane teaches this structure prevents the post from leaning once installed (see lines 12-20). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination Swank of Creed such that a bottom plate is attached to said post in step d) so that said bottom plate divides said post into an upper part intended to stay above the ground and a lower part intended to be driven into the ground, as taught in Crane, in order to prevent the post from leaning once installed.
Regarding claim 6, Crane teaches said bottom plate (d) is reinforced (at f).
Regarding claim 7, Crane teaches step f) of driving said post (A) into the ground is done by exercising force on said bottom plate (d; see lines 58-72).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
August 8, 2022